DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 35, 38, 40-49, and 52-58 are allowed.
Re. Claim 35, the prior art does not disclose or reasonably suggest an adapter assembly specifically comprising a twist-to-lock fastening mechanism arranged on the outer port of the housing and configured to axially receive a fiber optic connector in an unlock position and permit the fiber optic connector to rotate about the longitudinal axis relative to the housing from the unlock position to a lock position with an angle less than a full rotation; and a radial sealing member supported by the housing and held in the sealing flange portion between the first and second surfaces, and the sealing flange portion being configured to engage the port of the enclosure in directions that are perpendicular to, and radially away from the longitudinal axis, to provide sealing against the enclosure, in combination with the remaining features of the claims.
The most applicable prior art, Lu et al (US 2009/0148101 A1), addressed in the Office Action mailed 2/9/21, fails to disclose or reasonably suggest a radial sealing member held between said first and second surfaces and engaging in a radial sealing as required by the claimed invention.  Mishriky et al (US 6,526,212 B1), which illustrates a sealing member located between first and second surfaces of a sealing flange, fails to illustrate a twist-to-lock fastening mechanism and a fiber optic connector arrangement as required by the claimed invention.
opposite to the first side, wherein the sealing flange portion engages a wall shoulder when the adapter housing is inserted into the installation port, in combination with the remaining features of the claims.
The most applicable prior art, Mishriky et al (US 6,526,212 B1), addressed in the Office Action mailed 5/25/21, illustrates an arrangement wherein the adapter housing and the adapter retention member are both coupled to the installation wall from the same side.  Mishriky et al is not suitable for inserting the adapter housing and adapter retention member from opposing sides.
Re. Claims 43, 44, and 49, the prior art does not disclose or reasonably suggest an adapter assembly further comprising a floating ferrule alignment mechanism inserted into, and supported by, the adapter retention member through a spring member, in combination with the remaining limitations of the claims.
The most applicable prior art, Mishriky et al (US 6,526,212 B1), addressed in the Office Action mailed 5/25/21, illustrates an adapter assembly lacking the floating ferrule as required by the claims, and the same would not be suitable in Mishriky et al due to the feedthrough nature of the assembly.
Re. Claim 45, the prior art does not disclose or reasonably suggest an adapter assembly wherein the adapter housing defines an exterior, ruggedized port for receiving a first fiber optic connector, and wherein the adapter retention member defines an interior, non-ruggedized port for receiving a second fiber optic connector, in combination with the remaining limitations of the claims.
The most applicable prior art, Mishriky et al (US 6,526,212 B1), addressed in the Office Action mailed 5/25/21, illustrates an adapter assembly acting as a fiber feedthrough, and therefore is not suitable for receiving fiber optic connectors in the manner as required by the claimed invention.  
Re. Claim 46, the prior art does not disclose or reasonably suggest an adapter assembly wherein the adapter housing and the adapter retention member interlock such that a portion of the installation wall is captured between the adapter housing and the adapter retention member, in combination with the remaining limitations of the claims.
The most applicable prior art, Mishriky et al (US 6,526,212 B1), addressed in the Office Action mailed 5/25/21, fails to illustrate an arrangement wherein the wall is captured between the adapter housing and the retention member, and the same is unsuitable for Mishriky et al since the adapter housing and retention member in Mishriky et al are both inserted from the same side of the installation wall.
Re. Claim 56, the prior art does not disclose or reasonably suggest an adapter assembly wherein the adapter housing includes a nut coupling thread having a threaded nut portion and an unthreaded nut portion, in combination with the remaining limitations of the claims.
The most applicable prior art, Mishriky et al (US 6,526,212 B1), addressed in the Office Action mailed 5/25/21, fails to show a threaded portion on the adapter housing, and the same is unsuitable for Mishriky et al since the retention member is intended to rotate freely on the adapter housing.
supporting the ferrule alignment mechanism, the adapter retention member being configured to be snap-fitted to the adapter housing when the adapter retention member and the adapter housing are axially pressed toward each other to secure the adapter assembly to the installation wall, in combination with the remaining limitations of the claims.
The most applicable prior art, Mishriky et al (US 6,526,212 B1), addressed in the Office Action mailed 5/25/21, fails to disclose or reasonably suggest an adapter retention member, which snap fits to the adapter housing, also supports a ferrule alignment mechanism.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        8/28/21